Case 3:18-cv-00110-REP Document 159 Filed 12/14/18 Page 1 of 2 PageID# 2669




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


HENRICO COUNTY SCHOOL BOARD,
     Plaintiff,

V.                                              Civil Action No. 3:18-cv-110


GREGORY MATTHEWS, et al.,
     Defendants.


                                         ORDER


     Based upon the agreement of the parties reflected in the

hearing on December 4, 2018 and the conference call on December

12, 2018, it is hereby ORDERED that:

     (1)    The    case   is    DISMISSED      as    moot.    The    Court,   however,

continues    to    have   jurisdiction         over     any   motions     related    to

sanctions    for    prior      conduct    in     this   case,       any   motions   for

attorneys' fees, and any other collateral matters related to the

proceedings that have already happened in this case. See Cooter &

Gell V. Hartmarx Corp., 496 U.S. 384, 395 (1990) (^^It is well

established that a federal court may consider collateral issues

after an action is no longer pending."); and

     (2)    DEFENDANTS'        MOTION     FOR       PRELIMINARY      INJUNCTION     AND

PENDENTE LITE RELIEF (EOF No. 23) is DENIED as moot; and
Case 3:18-cv-00110-REP Document 159 Filed 12/14/18 Page 2 of 2 PageID# 2670




        (3) THE   HENRICO COUNTY   SCHOOL BOARD'S MOTION    TO STAY THE

ADMINISTRATIVE DECISION PENDING APPEAL (EOF No. 31) is DENIED as

moot.


    It is so ORDERED


                                                   /s/      1^11
                                   Robert E. Payne
                                   Senior United States District Judge



Richmond, Virginia
Date: December         2018
